Citation Nr: 1108774	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  00-12 155A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent, effective October 6, 2000 to April 23, 2003 and effective August 23, 2004, for a disability manifested by intermittent right chest wall pain (claimed as costochondritis, right regional myofascial pain secondary to right pneumothorax, and pleurisy), to include consideration of an extraschedular evaluation.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah B. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from November 1987 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which granted service connection for intermittent right chest wall pain, assigning a 10 percent evaluation, effective October 6, 2000.  Based on the medical evidence of record, the issue has been modified as reflected on the cover.

The Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge in July 2008.  A transcript of the hearing is of record.

The Board remanded this case in August 2008 so that a VA examination could be provided to determine the present severity of the disability on appeal; so that Vocational Rehabilitation records could be obtained; so that a notice letter could be provided; and so that a referral for extraschedular benefits could be considered.  In August 2009, the Board remanded the case again, as the vocational records were not obtained and so that the Director of Compensation and Pension could issue an opinion on whether an extraschedular rating was appropriate.  There has now been substantial compliance with the directives of both remands.

In October 2010, the RO granted an extraschedular evaluation of 100 percent for a disability manifested by intermittent right chest wall pain from April 23, 2003 to August 23, 2004, and continued the 10 percent rating for the applicable period before and after the extraschedular grant.  The Veteran has indicated that he is not satisfied with the 10 percent rating assigned.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2010, and again in January 2011, the Veteran submitted copies of additional written argument.  A remand, pursuant to 38 C.F.R. § 20.1304 is not necessary, however, as the evidence is cumulative of arguments already of record.  Furthermore, the Veteran waived RO jurisdiction in a November 2010 statement.
 
The issue of entitlement to special monthly compensation due to housebound benefits and aid and attendance due to his service-connected intermittent right chest wall pain has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record shows that the Veteran was treated briefly for his pneumothorax after his fall in service and then returned to duty; and that currently he had a disability manifested by intermittent right chest wall pain, associated with a minimal scar, myofascial pain, and intercostal neuralgia of the right seventh, eighth, and ninth intercostal nerves, but not with evidence of a defect or impairment of function.  

2.  Effective October 6, 2000 to April 23, 2003 and effective from August 23, 2004, there is no documentation that while the Veteran worked as a trucker that he had to take a substantial number of days of leave because of his service-connected disability, resulting in marked interference with his employment; or that he had frequent periods of hospitalization as a result of his service-connected disability.  





CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 percent, effective October 6, 2000 to April 23, 2003 and effective August 23, 2004, for a disability manifested by intermittent right chest wall pain (claimed as costochondritis, right regional myofascial pain secondary to right pneumothorax, and pleurisy), to include consideration of an extraschedular evaluation, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.7, 4.20, 4.27, 4.59, 4.55, 4.56, 4.73, Diagnostic Codes 5399-5321 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant notice by letters dated in March 2006 and December 2008.  The claim was subsequently readjudicated in July 2009 and October 2010 supplemental statements of the case.

The notification substantially complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence. Moreover, the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice has served its purpose. Dingess v. Nicholson, 19 Vet. App. at 490 (2006); see also Goodwin v. Peake, 22 Vet. App. 128 (holding that "where a claim has been substantiated after the enactment of the VCAA, [the veteran] bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements."). As the Veteran was granted service connection for right chest wall pain and assigned an evaluation and effective date, the Secretary had no obligation to provide further notice under the statute with respect to the claim.  Dingess v. Nicholson, 19 Vet. App. at 490 (2006).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way. See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Furthermore, there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes service treatment records, private medical records, Vocational Rehabilitation records, Social Security Administration (SSA) records, and VA examination reports.  There is no indication in the record of any outstanding relevant evidence.

The Veteran was afforded VA examinations in February 2001, October 2005, November 2006, and January 2009. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4). Although there is a period of approximately one year since the last examination, there is no objective evidence indicating that there has been a material change in the service-connected disability manifested by right chest wall pain since the claimant was last examined. 38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  The examination reports obtained contain sufficient information to decide the issue on appeal and further examination is not necessary.  See Massey v. Brown, 7 Vet. App. 204 (1994).  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

The RO granted service connection for a disability manifested by intermittent right chest wall pain (claimed as costochondritis and secondary to right pneumothorax and thoracotomy) in August 2001, assigning a 10 percent evaluation, effective October 6, 2000.  A service connection claim for pleurisy was denied.  On his notice of disagreement, the Veteran specified that he wanted to appeal the service connection claim for pleurisy, which was noted on a February 2002 statement of the case.  In January 2008, however, the RO submitted a supplemental statement of the case addressing an increased rating of 10 percent for right chest wall pain; the service connection claim for pleurisy was not addressed.  It was noted that the medical evidence of record treated the pleurisy as part of the Veteran's complaints of right chest wall pain.  

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt shall be resolved in favor of the claimant, and where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the veteran, as well as the entire history of the veteran's disorder in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  Id. 

Where VA's Rating Schedule does not list a specific disability, the disability is rated under criteria where the functions affected, anatomical localization, and symptomatology are analogous. 38 C.F.R. § 4.20.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.

In this case, there is no diagnostic code specific to right chest wall pain.  For this reason, the RO evaluated the Veteran's service-connected disability by analogy under muscle Diagnostic Code 5321 for Group XXI muscles, which affect muscles of respiration: the thoracic muscle group; and rates the impairment on whether it is slight, in which case it receives a 0 percent rating, moderate (10 percent rating), or moderately severe or severe (20 percent rating).  When an unlisted condition is encountered which requires an analogous rating, the first two digits of the diagnostic code present that part of the rating schedule most closely identifying the body part or system involved, with a "99" assigned as the last two digits representing all unlisted conditions. 38 C.F.R. § 4.27 (2010).  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen. 38 C.F.R. § 4.27 (2010).  The Board will consider whether the Veteran can receive a higher rating under these diagnostic codes, as well as any other potentially applicable diagnostic codes.

The factors to be considered in evaluating disabilities residual to healed wounds involving muscle groups are set forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation will not be combined with a peripheral nerve paralysis evaluation of the same body part unless the injuries affect entirely different functions. 38 C.F.R. § 4.55(a).

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a slight muscle disability is a simple wound of muscle without debridement or infection. The history with regard to this sort of injury would include service department records of superficial wound with brief treatment and return to duty, healing with good functional results and no cardinal signs or symptoms of muscle disability. Objective findings should include minimal scar, no evidence of fascial defect, atrophy, or impaired tonus and no impairment of function or metallic fragments retained in muscle tissue. 38 C.F.R. § 4.56(d)(1).

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles. Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side. 38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements. Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side. Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment. 38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring. A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements. Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area. Also, muscles swell and harden abnormally in contraction. Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function. If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile. 38 C.F.R. § 4.56(d)(4).

Finally, an open comminuted fracture with muscle or tendon damage will be rated as a severe injury of the muscle group involved unless, for locations such as in the wrist or over the tibia, evidence establishes that the muscle damage is minimal. 38 C.F.R. § 4.56(a). A through-and-through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged. 38 C.F.R. § 4.56(b).

The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6.

The Veteran's service treatment records indicate that in April 1988 he was seen in emergency care after he landed on his right side and felt some pain in the right post-lateral, costochondral area.  On objective evaluation, there was mild tenderness to palpation.  The following day he complained of pain in the right costochondral area with running and awoke that morning with worsening shortness of breath.  The assessment was right pneumothorax.  A May 1988 treatment record notes the Veteran was seen for a follow-up of pneumothorax and fractured ribs.  He did not complain of pain but felt swelling inside his chest when he ran.  On objective evaluation, there was no sign of any swelling; the Veteran had full rotation.  The assessment was that the Veteran was recovering from his injury to the right side.  An April 1989 chest x-ray examination report was normal.  At discharge from service in May 1989, it was noted that the Veteran had three to four episodes of sharp chest pain over the last several years without radiation.  It was not associated with shortness of breath or diaphragm, or related to exercise.

An August 2000 letter from a private physician notes that the Veteran had had intermittent right-sided chest pain since 1988.  The pain extended under his right breast and was often associated with body position.  He denied shortness of breath and the pain did not limit his physical activity.  The physician's impression was that the Veteran had a traumatic pneumothorax, which left him with residual right chest wall pain.  It was suspected that this would be intermittent and chronic in nature.

A February 2001 VA respiratory examination report shows the Veteran was alleging problems with chest pain and shortness of breath dating to a pneumothorax associated with right rib fractures incurred on a parachute jump in 1988.  The history obtained by the Veteran was that he apparently landed on his right side and that night developed some respiratory problems.  He was hospitalized with a pneumothorax and had a chest tube placed for four or five days, with a total hospitalization of 10 to 14 days.  He states that he has had problems ever since but they are just worse in the past five to six months.  For many years he had intermittent jabbing pains in the right chest and sometimes a heavy or "sagging" feelings with episodes of shortness of breath.  This had become much worse within the last five or six months.  The shortness of breath was unpredictable; he could give no clear answer on whether he had shortness of breath with any particular activity; thus the examiner deduced that there was no such dyspnea on exertion.  He states that sometimes moving his arm caused pain but there was no chronic cough, true sputum production, or unexplained fevers.  He did not wheeze and there were no other systemic symptoms.  The examiner commented that there were odd symptoms, which clearly were not chest connected, such as when he lifted his arm he felt pain in the "triceps" and forearms.

On physical examination, the Veteran was in no respiratory distress and without labored respirations or use of accessory muscles of respiration.  The appearance of the chest was normal and respiratory excursions were full.  There was a 1cm minimal oval scar in the right infra-axillary area stated as the site of the chest tube.  There was no other chest wall deformity.  Palpation of the chest wall did not elicit any evidence of pain response.  There were no masses or deformities palpated.  The diaphragms moved well by percussion.  The chest was otherwise normal to percussion.  Breath sounds were normal throughout the lung fields; there were no rales, rhonchi, wheezes, or friction rubs.  The impression was history of right rib fracture with pneumothorax in 1988; and right chest pain and shortness of breath, with unusual characteristics, said to be present since the incident intermittently.

The examiner commented that the examination was normal.  The Veteran had an isolated incident of right rib fracture with pneumothorax.  The symptoms he described would be atypical as a residual of such an isolated incident.  There were no objective abnormalities; and it was the examiner's impression that this was not a pain of pleuritic or pulmonary origin.  Rib and chest x-rays were normal.

An August 2002 private treatment record shows the Veteran complained of right flank pain since 1988.  He told the physician that he was doing a parachute landing and punctured his lung.  He underwent subsequent chest tube placement and had chronic pain since that incident occurred.  He stated that the pain came and went and tended to increase with ambulation.  He had tried muscle relaxants, ice and heat, and various creams, which gave him only minimal relief.  He denied numbness, weakness, or other neurological signs or symptoms.  On physical examination, the lungs were clear.  There was tenderness to palpation over the seventh, eighth, and ninth ribs on the right.  There were no masses or other abnormalities noted, ecchymosis or erythema.  The impression was intercostal neuralgia right seventh, eighth, and ninth intercostal nerves.  The physician administered an intercostal nerve block.  

A follow-up note dated in September 2002 shows the Veteran reported that he had quite a bit of improvement from the initial intercostal nerve block and stated that the pain episodes were less frequent and diminished in intensity.  He received another repeat nerve block and tolerated the procedure well.

In June 2003, a private rheumatology form notes decreased grip strength of the right hand and tenderness over the right chest wall.

A May 2004 letter from the Veteran's private physician notes that the physician initially treated the Veteran in April 2002 and still maintained that the Veteran had myofascial pain syndrome of the right chest wall that initially started with a right sided pneumothorax in the military.  The physician documented the Veteran's clinical history and various diagnoses he had received and commented that most of the clinicians had found that the Veteran was tender in the area that was injured and believed that the injury was chronic, intermittent in nature, and would be persistent.  They had labeled conditions of either the chest wall, muscular, post-traumatic, or intercostal neuralgia.  The physician estimated that all of these terms basically reflected different specialists seeing the same problem through their own eyes or terminology.  In this physician's estimation, it appeared that his chest wall injury had created a chronic myofascial pain syndrome that was either a component of nerve irritation, muscle irritation, or a combination of both.  In the physician's experience, the regional myofascial pain syndromes typically came after a severe trauma and affected a localized area of the body, producing chronic irritative neuromuscular pain in the affected area.  From review of his pulmonary record, the physician did not think that the Veteran had an interstitial lung or pure lung tissue problem but rather a diagnosis of one of the nerves and muscles surrounding the initial injury site.

A July 2004 VA rheumatology note shows that the Veteran was referred for evaluation of chest wall/ myofascial pain.  He had been evaluated by many providers and it had been called regional pain, myofascial pain, costochondritis, and fibromyalgia.  On physical examination, there was tenderness to the right side ribs, especially the lower rib around a well-healed scar.  There was no other point tenderness.  The examiner explained that the myofascial pain would not destroy his muscles or cause a stroke.

An October 2005 VA examination report shows that the Veteran reported ongoing pain in the right chest wall since suffering a pneumothorax in service.  The pain was exacerbated by deep breathing, coughing, laying on his right side, and lifting.  Twisting to the right also was painful.  He reported that the pain was such that it interfered with his ability to perform occupational duties as a truck driver.  For pain control he took over-the-counter aspirin as well as prescription medication.  He denied any respiratory complaints such as chronic cough, hemoptysis, wheezing, dyspnea, or history of asthma.  His pulmonary function tests were normal and there were no periods of incapacitation on account of a respiratory condition.

On physical examination, respirations were unlabored without any audible wheezing or respiratory distress.  The Veteran was able to speak in full sentences.  Examination of the chest wall revealed no significant deformity, swelling, or tenderness to palpation.  A scar was visible on the right lateral chest wall.  There was no induration, inflexibility, or limitation of motion or function on account of its presence.  Lung examination was normal to percussion and auscultation with good breath sounds bilaterally, with no wheezing, rhonchi, or crackles.  There was no evidence of structural lung damage, cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  Chest x-rays were normal.  The examiner noted that the Veteran's pleurisy was as a result of his service-connected residuals of pneumothorax.  The assessment was myofascial pain of the right chest wall secondary to traumatic injuries sustained while in the military; and residuals of pneumothorax with thoracotomy scar.

In November 2006, the previous examiner who conducted the October 2005 VA examination provided another examination report.  The physician clarified that the Veteran's claimed condition of pleurisy - diagnosed as myofascial pain - is the result of his service connected residuals of pneumothorax, which was secondary to a traumatic injury sustained while in the service.  The physician reviewed the Veteran's records and continued the opinion that the Veteran would probably have chronic chest wall pain but that there was nothing to suggest any respiratory compromise.  

On physical examination, the Veteran appeared to breathe comfortably and spoke in full sentences without respiratory distress.  There was no audible wheezing.  Examination of the chest wall revealed the previously noted scar on the right lateral chest wall.  Lungs were clear to auscultation bilaterally with good breath sounds and no wheezing, rhonchi, or crackles.  There was no evidence of cor pulmonale, right ventricular hypertrophy, or pulmonary hypertension.  Pulmonary function tests showed that spirometry was normal; there was no bronchodilator response.  Static lung volumes revealed mild decrease in functional residual capacity and respiratory volume but this was most likely secondary to body habitus.  The DLCO also was normal.

A January 2009 VA examination report shows the examiner reviewed the Veteran's history and documented various findings regarding the Veteran's chest wall pain, including his private physician's treatment since 2002.  The Veteran described the pain as a pressure sensation, which actually involved almost the entire right hemithorax.  The lower limit of the pain was at the ribs at the level of the chest wall tube but extended into the pectoral region, almost to the shoulder and involved the right scapular and interscapular area.  There was a low level of persistent pain or discomfort under all circumstances except at night; but normally unless he had done something that precipitated or aggravated the pain, his daily activities were unaffected.  In the past, he had been on multiple medications and TENS unit but now was not taking any medication or any other treatment.  The examiner noted that chest x-rays had been negative and did not show any evidence of pulmonary fibrosis or mention any abnormality.  He also did not have any symptoms that might suggest weakness of his chest wall muscles.  Additionally, there was nothing to suggest neurologic involvement; that is weakness, numbness, or sensory symptoms.

On physical examination, the Veteran walked normally in an erect position and did not appear to guard his movements at all.  Respirations were normal.  He had no difficulty undressing above the waist and replacing his shirt.  He also did not demonstrate any limitation of motion in the right shoulder or any symptoms associated with arm movement or deep breathing.  There was tenderness over the rib but no other chest wall tenderness or muscle spasm.  Lung examination was normal; breath sounds were good; and there were no rales, rhonchi, or friction rub.  He was examined for fibromyalgia tender points; there were none.

The conclusion was that the Veteran more likely than not had right regional myofascial pain related to the pneumothorax with chest tube placement.  There was no evidence of any ongoing lung condition or pleuritis (pleurisy) condition.  There was no evidence of any actual loss of or abnormality of muscles, loss of power, weakness, related fatigue, impairment of coordination, or any uncertainty of movement.  A computed tomography scan of the thorax showed that the chest was normal; there was no lung or pleural scar, or other abnormality.

In February 2009, a VA primary care note shows the Veteran complained of intermittent wheezing several times per month and right upper chest pressure or dull pain under the left pectoral muscle.  On objective evaluation, the lungs were clear to auscultation with no wheezing or crackle.

The medical evidence shows no clear diagnosis to account for the Veteran's right chest wall pain.  He has been shown to have possible neurological involvement and/or muscular involvement.  The most consistent finding is that the disability does not involve his lungs.  Thus, to properly compensate the Veteran for his disability, his symptoms must be evaluated to determine which diagnostic code is most analogous.  

The Veteran currently is assigned an analogous rating of 10 percent under Diagnostic Code 5321, which is used in rating injuries to MG XXI, the muscles of respiration: thoracic muscle group.  In order to get the next higher 20 percent rating, the Veteran's disability manifested by right chest wall pain must be consistent with the findings for a moderately severe muscle disability.  

While it was reported that the Veteran had decreased grip strength in the right hand in June 2003, this was not definitively shown to be related to the right sided chest pain.  The most recent VA examination in January 2009 shows that the Veteran does not have any significant cardinal signs and symptoms of a muscle disability under 38 C.F.R. § 4.56(c).  Specifically, there was no evidence of any actual loss of or abnormality of muscles, loss of power, weakness, related fatigue, impairment of coordination, or any uncertainty of movement.  The most consistent symptom associated with the Veteran's disability is pain, but there was no significant limitation in physical movements as a result of the pain. While he complained that strenuous manual labor or exercise caused pain, there was no limitation in daily activities and he was observed during examination not having any trouble with moving his right arm around or undressing or dressing above the waist.

The service treatment records show that the Veteran was treated briefly for his pneumothorax after his fall in service and then returned to duty.  He currently had a minimal scar and myofascial pain but no evidence of a defect or impairment of function.  This is more consistent with a slight muscle disability under 38 C.F.R. § 4.56(d)(1).  The Veteran does not have any loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  Nonetheless, he is compensated at 10 percent disabling, which applies for a moderate muscle disability under  38 C.F.R. § 4.56(d)(2).  Thus, it appears that the 10 percent rating assigned more than adequately compensates for the impairment associated with his right chest wall pain under the muscle codes; the criteria for a 20 percent rating are not met.  He does not have intermuscular scarring or prolonged infection of the wound in service.  Nor did he have complaints consistent with cardinal signs and symptoms of a muscle disability, or demonstrate lowered strength and endurance on the right side, as compared to the left.  While the Veteran is shown to have struggled to keep up with his work requirements as a truck driver, this alone is not enough to warrant a 20 percent rating for a muscle disability.  See  38 C.F.R. § 4.56(d)(3).

A disability rating under the neurological diagnostic codes also has been considered, as the Veteran was given a diagnosis of intercostal neuralgia of the right seventh, eighth, and ninth intercostal nerves in 2002 and found to have neuromuscular involvement associated with his right chest wall pain in 2004.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.  

Even though there is no specific diagnostic code addressing neuralgia of the chest muscles, generally, the neurological codes evaluate nerve impairment based on whether there is just neuralgia, neuritis, or whether there is mild, moderate, or severe incomplete paralysis, or complete paralysis.  Under diseases of the peripheral nerves it is noted that when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

The most closely related diagnostic code is Diagnostic Code 8719 for neuralgia associated with the long thoracic nerve.  Mild incomplete paralysis warrants a 0 percent rating for both major and minor sides under Diagnostic Code 8519; moderate incomplete paralysis warrants a 10 percent rating for both major and minor sides; severe incomplete paralysis warrants a 20 percent rating for both major and minor sides; and complete paralysis of the long thoracic nerve with the inability to raise arm above shoulder level with winged scapula deformity warrants a 30 percent rating for the major side and a 20 percent rating for the minor side.

The medical evidence shows that any neurological impairment associated with the Veteran's right chest wall pain is wholly sensory, as the only impairment associated with the disability is pain; thus it cannot receive a rating higher than 10 percent for moderate incomplete paralysis of the long thoracic nerve.  

This rating cannot be combined with any rating under the muscle codes pursuant to 38 C.F.R. § 4.55(a).  Thus, a rating for neurological impairment would have to be in lieu of the muscle code rating.  As the Veteran would not be able to receive a rating higher than 10 percent for any neurological impairment, he would be no better off under the neurological codes. 

The Veteran has argued that he is entitled to a higher rating for his disability manifested by chest pain.  He specifically asserts that his disability has resulted in a lung disability and total occupational impairment for the entire appeals period.  However, this is not supported by the medical evidence of record.  He is competent to report that which he can experience or observe, but his statements are inconsistent with the medical evidence of record.  Moreover, as a layperson lacking in medical training and expertise, he cannot provide a competent medical opinion regarding any diagnosis associated with his chest wall pain.  Thus, his views are far outweighed by the detailed opinions provided by the numerous medical professionals who discussed the Veteran's condition and provided the relevant clinical testing to support their opinions and provide a basis to appropriately rate the claim.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran submitted articles on lung disabilities and hypertension.  However, the medical literature does not show any actual relationship between a lung disability and the Veteran's service-connected disability manifested by chest wall pain.  See Utendahl v. Derwinski, 1 Vet. App. 530, 531 (1991).

An inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) also has been considered.  The record shows that the Veteran has not been rendered unemployable as a result of his service-connected disability manifested by chest pain.  His disability has affected his ability to work as a truck driver as he apparently had to quit working in this capacity due to his chronic chest wall pain.  However, the Veteran is not shown to be unable to work at all.  He entered into Vocational Rehabilitation in 2004 with the goal of getting a job that was more sedentary; and it was found by his counselor in October 2005 that this goal was feasible.  SSA determined that the Veteran was not capable of obtaining gainful employment from April 23, 2003 through August 23, 2004; and the RO granted a 100 percent extraschedular rating during this time frame.  Any additional assignment of a TDIU during this period would be moot.  Also, decisions of the Social Security Administration regarding unemployability, while relevant, are not controlling with respect to VA determinations. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  Adjudication of VA and Social Security claims is based on different laws and regulations.  SSA, in part, based its decision on non-service connected disabilities.  Therefore, any inferred TDIU claim is inapplicable.

The evidence more closely approximates the schedular criteria for a 10 percent rating for a disability manifested by intermittent right chest wall pain (claimed as costochondritis and secondary to right pneumothorax and thoracotomy).  38 C.F.R. § 4.7.  The preponderance of the evidence is against the claim for further increase and there is no doubt to be resolved. Gilbert v. Derwinski, 1 Vet. App. at 57-58.


Extraschedular

Consideration has been given regarding whether the schedular evaluation is inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  If so, the appeal must be referred for consideration of the assignment of an extraschedular rating; otherwise, the schedular evaluation is adequate, and referral is not required. Thun, 22 Vet. App. at 116.

The Veteran's disability manifested by chest wall pain has been considered under the muscle diagnostic codes and the neurological diagnostic codes but these codes do not directly address his impairment.  Specifically, the record shows intermittent right chest wall pain but it is unclear if this is a muscular or neurological disability, or both (or neither for that matter).  Thus, the first criteria of Thun are met in that the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. at 115.  As the Veteran has an exceptional or unusual disability picture, the next step of the analysis is to determine whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.

A March 2002 Vocational Rehabilitation counseling record shows the Veteran had been employed as a truck driver since April 1998.  He reported physical limitations but there were none documented.  He stated that he missed 5 to 10 days of work due to broken ribs, as well as some reduced pulmonary function; however, he later withdrew his application for Vocational Rehabilitation.

A June 2002 treatment record notes the Veteran was treated for right sided myofascial pain with Doxepin, Triamiterene, Skelaxin, and Neuroutin and that he should not drive due to his medication.  A June 2003 private treatment record notes that the physician did not think the Veteran would return to heavy equipment work.  A May 2003 physician statement notes that the Veteran was off work from May 15, 2003 to June 25, 2004 due to increase in pain on the right chest limiting his ability to function.  

In May 2004, SSA records document that the Veteran reportedly stopped working in March 2003 due to physical problems.  SSA determined that the Veteran was unable to work due to hypertension, costochondritis, myofascial pain, fibromyalgia, and pleuritic pain starting on April 23, 2003 through August 23, 2004.  SSA further determined that chronic reactive depression contributed to the Veteran's impairment.  SSA reviewed the Veteran's medical history and found that while the Veteran was prevented from obtaining gainful employment from April 23, 2003 to August 23, 2004, he thereafter had an improved disability picture so that he was successfully performing work as a truck driver.  SSA noted that there were other physicians of record with conflicting opinions but that these physicians did not have access to the claims file or examine the Veteran and were thus unpersuasive for the time from April 23, 2003 through August 23, 2004.

A June 2004 VA rheumatology record shows the Veteran reported that he was unable to continue his profession of truck driving and continue with his pain treatment.  

An August 2004 Vocational Rehabilitation counseling record shows that the Veteran's service-connected disability did materially contribute in substantial part to the impairment of employment, as well as continued employment in the heavy equipment arena to such a degree that the effects were identifiable (recurrent pain, reduced range of motion), measurable, and observable as seen by his expected difficulty in obtaining and retaining employment which was physically oriented.  The Veteran's employment was not stable or continuous, and he did not demonstrate reasonably developed skills that would compensate for his service-connected disability and render him suitably employed.  

A September 2005 VA ambulatory care record shows the Veteran had a lot of problems with pain relative to his job as a truck driver and was hoping to get Vocational Rehabilitation to come through.  The physician suggested that the Veteran not work due to his chronic myofascial pain.  

In October 2005, a Vocational Exploration report shows the Veteran reported that his intermittent right chest wall pain made it difficult to reach overhead with his right arm.  He was presently employed as a truck driver.  He had difficulty with this job due to aggravated pain in his chest and shoulders when driving on unpaved construction sites.  After documenting the Veteran's history of employment surveys and educational background and goals, the Vocational Rehabilitation counselor determined that the Veteran had favorable current and future employment opportunities in the chosen fields of database and related administrator positions.  It appeared that the physical requirements of the vocational goal were appropriate for him, as it was primarily a sedentary environment with no requirement for strenuous activities.

A May 2008 opinion from a private physician notes that the Veteran had to be under house confinement from April 2002 to July 2002 and April 2003 to October 2004 related to complaints of right chest wall pain.  The Veteran also stated on a January 2009 VA examination report that he last attempted to go back to work as a truck driver in 2005 but that he quit in August 2005 because he developed throbbing headaches, which the Veteran related to his chest wall pain.  The examiner noted that it was not clear whether the chest wall pain was involved with the headaches.  

In August 2008, the Board remanded this case, in part, so that the RO could determine whether an extra-schedular rating for the right chest pain should be considered, as the Board is precluded by regulation from assigning an extra-schedular rating in the first instance pursuant to Floyd v. Brown, 9 Vet. App. 88 (1996).  The RO noted the regulations pertaining to extra-schedular ratings in a July 2009 supplemental statement of the case and determined that referral for an extra-schedular rating was not warranted.  The Board disagreed and remanded the case again in August 2009 for referral to the Director of Compensation and Pension for extra-schedular evaluation.

The Director of Compensation and Pension provided an Advisory Opinion in March 2010.  The Director noted the medical opinions of record addressing the effect of the Veteran's service connected disability manifested by right chest wall pain on his employment.  Specifically, the Director noted the May 2008 private opinion, SSA decision, Vocational Rehabilitation Plan dated in October 2005, and VA examinations dated in November 2006 and January 2009.  With regard to the SSA decision, the Director noted that the Veteran was found unable to perform substantially gainful activity due to his myofascial right sided chest pain and chronic reactive depression from April 23, 2003 to August 23, 2004.  Thereafter, his medical condition improved with treatment to the point where he was able to be sedentary for at least six hours and lift and/or carry 25 pounds frequently and 50 pounds occasionally.  He was thus found to be able to perform his past relevant work as a truck driver; and in fact, began working as a truck driver on August 24, 2004.

The Director noted the criteria for receiving an extraschedular evaluation and found that the aggregate evidence available for review as of the date of the Advisory Opinion revealed a history of manifestations of service-connected myofascial right-sided chest pain warranting an evaluation in excess of 10 percent.  He determined that records documented marked interference with employment as a result of manifestations of myofascial right-sided chest pain for the period April 23, 2003 through August 23, 2004; specifically, the inability to perform in his traditional occupation as truck driver.  The Director further found that the schedular evaluations assigned for intermittent right chest wall pain for periods other than April 23, 2003 through August 23, 2004 effectively contemplate the level of disability.

Thus, a 100 percent extraschedular evaluation was assigned from April 23, 2003 through August 23, 2004.

The Veteran disagreed with the Director's Advisory Opinion in November 2010 and asserted that the opinion did not adequately reflect medical statements from VA hospitals or private physicians showing that he was assigned limited duty from April 2002 to July 2002 and after August 2004.

Outside the period from April 2003 to August 2004, the record does not demonstrate marked interference with employment.  While the May 2008 private physician notes that the Veteran had to be under house confinement from April 2002 to July 2002 and April 2003 to October 2004 related to complaints of right chest wall pain, this is not documented in the record.  Medical records during this time demonstrate that the most consistent symptom associated with the service-connected disability was pain and that this did not interfere with daily activities.  Even though a physician ordered the Veteran not to drive while taking medication in 2002, it is not clear if he was taking this medication full time.  Further, he reportedly did not stop working as a trucker until April 2003 to August 2004 and, after that period, began working as a trucker again.  The January 2009 VA examination noted that the Veteran was not taking any medication for his right chest wall pain.  In 2005, he again began having problems with his work duties but started training to gain credentials to work in a more sedentary field.  There is no documentation that while the Veteran worked as a trucker prior to April 2003 and after August 2004 that he had to take a substantial number of days of leave because of his service-connected disability, resulting in marked interference with his employment.  He reported in 2002 that he had worked as a truck driver since 1998 and had missed 5 to 10 days of work.  Although the Veteran eventually had to leave his position as a trucker he did so with the goal of obtaining new employment in a different field of work.  The Veteran also is not shown to have had any periods of hospitalization as a result of his service-connected disability.  

For these reasons, the Veteran is not entitled to an extraschedular evaluation effective October 6, 2000 to April 23, 2003 and effective August 23, 2004.


ORDER

Entitlement to an initial evaluation in excess of 10 percent, effective October 6, 2000 to April 23, 2003 and effective August 23, 2004, for a disability manifested by intermittent right chest wall pain (claimed as costochondritis, right regional myofascial pain secondary to right pneumothorax, and pleurisy), to include consideration of an extraschedular evaluation, is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


